21-10699-dsj        Doc 108       Filed 07/02/21 Entered 07/02/21 12:02:22          Main Document
                                               Pg 1 of 2



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------- X
                                                               :
                    In the Matter                              :   Chapter 7
                                                               :   Case No. 21-10699 (DSJ)
                          -of-                                 :
                                                               :
KOSSOFF PLLC,                                                  :
                                                               :
                                                               :
                                            Debtor.            :
                                                               :
-------------------------------------------------------------- X

          ORDER SETTING SUPPLEMENTAL SUBMISSIONS SCHEDULE AND
          HEARING CONCERNING KOSSOFF’S PRODUCTION OBLIGATIONS

                 WHEREAS, on May 28, 2021, the Trustee filed the Application for an Order (A)

Designating Mitchell H. Kossoff as the Responsible Officer of the Debtor and (B) Compelling

Him to (1) Produce Information Requested by the Chapter 7 Trustee; (2) Appear for

Examinations Under Oath at the Bankruptcy Code Section 341 Meeting of Creditors; and (3)

Otherwise Cooperate with the Chapter 7 Trustee [Docket No. 36] (the “Designation Motion”);

and

                 WHEREAS, on June 24, 2021, the Court held a hearing to consider the

Designation Motion; and
                 WHEREAS, on June 25, 2021, the Court entered the Order Designating Mitchell

H. Kossoff as the Responsible Officer of the Debtor [Docket No. 93] (the “Designation Order”);

and

                 WHEREAS, pursuant to the Designation Order, the parties met and conferred

regarding Kossoff’s document production; and

                 WHEREAS, pursuant to the Designation Order, the Trustee submitted a letter to

the Court on July 1, 2021 (the “Trustee’s Letter”), (a) reporting the outcome of the parties’ meet

and confer discussions and (b) proposing a schedule for supplemental submissions to the Court

to address remaining disputes regarding Kossoff’s duties and document production obligations;
21-10699-dsj     Doc 108      Filed 07/02/21 Entered 07/02/21 12:02:22         Main Document
                                           Pg 2 of 2



it is hereby

               ORDERED, that on or before July 9, 2021, Kossoff shall file and serve briefing

(the “Kossoff Supplemental Submission”) in support of his refusal to produce the categories of
information identified in the Trustee’s Letter; and it is further

               ORDERED, that on or before July 16, 2021, the Trustee shall file and serve his

response to the Kossoff Supplemental Submission; and it is further

               ORDERED, that a telephonic hearing to consider the Kossoff Supplemental

Submission and all pleadings filed in response thereto will be conducted before the Honorable

David S. Jones, United States Bankruptcy Judge for the Southern District of New York on July

22, 2021 at 10:00 a.m. (Prevailing Eastern Time).



DATED: New York, New York
       July 2, 2021
                                                 s/ David S. Jones
                                               HONORABLE DAVID S. JONES
                                               UNITED STATES BANKRUPTCY JUDGE




                                                  2
